DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed August 4, 2022.  Claims 1, 9-10 and 16-19 are amended.  Claims 1-6 and 8-20 are pending.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an aircraft lighting system (ALS) for an aircraft, comprising: a central light source subsystem including a red light generator, a blue light generator, a green light generator, and a color mixing element, the central light source subsystem controlled by a light generating control unit (LGCU); wherein the color mixing element is configured to emit white light based on received red light, green light and blue light; a plurality of passive light-heads, distributed around the aircraft, and a respective plurality of light transmission elements; each light transmission element operationally coupled on a first side to the central light source subsystem, such that at least one light transmission element is operationally coupled to the red light generator, at least one light transmission element is operationally coupled to the green light generator, and at least one light transmission element is operationally coupled to the color mixing element; each light transmission element operationally coupled on a second side to an associated passive light-head of the respective plurality of passive light-heads; wherein: the LGCU is coupled to the central light source subsystem, the LGCU configured to command the central light source subsystem to generate blue, green and red light in accordance with a light load demand profile and sensor data input, and the LGCU interfaces with a Flight Management System (FMS) and optimizes blue light generation in accordance with aircraft phase of flight.  The best prior art of record, Krug, discloses the claimed invention but fails to teach or suggest that the LGCU interface with a Flight Management System and optimize blue light generation in accordance with aircraft phase of flight.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-6 and 8 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 9, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method for aircraft lighting system (ALS) in an aircraft, comprising: co-locating a central light source subsystem including a blue light generator, a red light generator, a green light generator, and a light generating control unit (LGCU) comprising a processor, distributing a plurality of passive light-heads around an external surface of the aircraft; operationally coupling each light transmission element on a first side to the central light source subsystem, such that at least one light transmission element is operationally coupled to the red light generator, at least one light transmission element is operationally coupled to the green light generator, and at least one light transmission element is operationally coupled to the color mixing element; operationally coupling each light transmission element on a second side to an associated passive light-head of the respective plurality of passive light-heads; uploading a load profile for the passive light-heads into the LGCU; receiving navigation data and sensor data and processing it with the load profile in the LGCU; and commanding, by the LGCU, the central light source subsystem to generate red light, green light, and blue light, as a function of the load profile, the navigation data, and the sensor data.  The best prior art of record, Krug, discloses the claimed invention but fails to teach or suggest receiving navigation data and sensor data and processing it with the load profile in the LGCU; and commanding, by the LGCU, the central light source subsystem to generate red light, green light, and blue light, as a function of the load profile, the navigation data, and the sensor data.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 10-16 are allowable in that they are dependent on, and further limit claim 9.
Regarding claim 17, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an aircraft lighting system (ALS) for an aircraft, comprising: a central light source subsystem co-locating a blue light generator, red light generator, and green light generator on the aircraft; a plurality (N) of passive light-heads, distributed around the aircraft; N light transmission elements; N light switches, each of the N light switches operationally coupled between the central light source subsystem and a respective one of the N light transmission elements, at a first side of the light transmission element; each of the N light transmission elements operationally coupled on a second side to a respective one of the N passive light-heads; a light generating control unit (LGCU) coupled to the central light source subsystem, comprising a processor, and programmed to: receive navigation data, flight management system (FMS) data, and sensor data; control the red light generator, the green light generator, and the blue light generator; and generate, as a function of a load profile, navigation data, FMS data, and sensor data, independent switch commands for the N light switches, the switch commands cause each of the N light switches to move between an open position, in which the light switch optically prevents light from the central light source subsystem from reaching the associated light transmission element, and a closed position, in which the switch optically 6directs light from the central light source subsystem to the associated light transmission element.  The best prior art of record, Krug, discloses the claimed invention but fails to teach or suggest receiving navigation data and FMS data and generate as a function of the navigation data and FMS data, independent switch commands for the N light switches.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 18-20 are allowable in that they are dependent on, and further limit claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875